                                       Case 3:19-cv-03674-WHA Document 134 Filed 09/24/20 Page 1 of 1




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   THERESA SWEET, et al.,
                                   7                     Plaintiffs,                         No. C 19-03674 WHA

                                   8            v.

                                   9   ELISABETH DEVOS, et al.,                              REQUEST RE SETTLEMENT
                                  10                     Defendants.

                                  11

                                  12         The Court wishes to sound out a possible compromise between the parties. For the
Northern District of California
 United States District Court




                                  13   purposes of the settlement, would the parties agree to the form of any and all denials of a

                                  14   borrower defense claim as follows: (1) at least one paragraph summarizing the applicant’s

                                  15   main point; (2) a paragraph stating the reasons for the agency’s denial; and (3) a paragraph

                                  16   citing to the record in support of the denial. In the mine run of cases, the Court expects this

                                  17   would require two double-spaced pages per claim. Please submit a joint response stating only

                                  18   whether both parties accept the proposal (and if so, both parties shall please sign the response),

                                  19   otherwise please do not identify the position each party takes. The response is due

                                  20   SEPTEMBER 30 AT NOON.

                                  21         Nothing herein should imply that this Court would be the court of review for denials.

                                  22   Those would go to the district court with statutory venue. Compliance with this standard

                                  23   would in no way be argued as sufficient in any particular case, that being a matter up to the

                                  24   reviewing district judge. If this proposal is not accepted, then it will be ignored in ruling on all

                                  25   future matters.

                                  26   Dated: September 24, 2020.

                                  27
                                                                                                WILLIAM ALSUP
                                  28                                                            UNITED STATES DISTRICT JUDGE
